Citation Nr: 1101564	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to vocational rehabilitation training, under the 
provisions of Chapter 31, Title 38, United States Code.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.  


ATTORNEY FOR THE BOARD

Terrence T. Griffin



INTRODUCTION

The Veteran served on active duty from December 1985 to December 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision, of the Vocational and 
Rehabilitation Counseling Division (VR&C) of the Regional Office 
(RO), of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida, as well as a February 2009 RO rating 
decision.  

The Veteran executed a June 2007 Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 21-22), 
appointing AMVETS as his representative.  Prior to the June 2010 
certification of the matter on appeal, an AMVETS representative 
submitted an April 2010 correspondence, withdrawing the 
organizations representative services in the present matter, and 
submitted an August 2010 correspondence to the Board reiterating 
this position.  As the initial communication was provided to the 
Veteran and the Agency of Original Jurisdiction (AOJ) prior to 
certification of the Veteran's claim, the Board deems this 
withdrawal effective and in compliance with applicable VA 
regulations.  See 38 C.F.R. § 14.631, 20.608 (2010).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a February 2009 rating decision, the RO denied the Veteran's 
service connection claim for an acquired psychiatric disorder, to 
include depression.  In a statement received in December 2009, 
the Veteran cited the February 2009 rating decision and expressed 
his disagreement with this determination.  The Board accepts the 
Veteran's December 2009 statement as a timely Notice of 
Disagreement (NOD) with respect to the February 2009 rating 
decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the 
RO has not issued the Veteran a Statement of the Case (SOC) with 
respect to this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

With regard to the issue of entitlement to vocation 
rehabilitation training under the Chapter 31 program, the Veteran 
essentially contends that he has an employment handicap due to 
(i) an acquired psychiatric disorder, to include depression and 
(ii) service-connected duodenitis, with history of 
gastroesophageal reflux disability, which he has not overcome.  
Significantly, adjudication of the Veteran's claim for vocation 
rehabilitation training under the Chapter 31 program must be 
deferred, pending the resolution of the service connection claim 
for an acquired psychiatric disorder, to include depression, as 
the outcome of this service connection claim may have a bearing 
on the claim.  Stated differently, the Board finds that the 
aforementioned issues are inextricably intertwined and is must 
remand the claim for vocation rehabilitation training under the 
Chapter 31 program, pending the adjudication of the inextricably 
intertwined service connection claim.  Smith v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) (where facts underlying separate 
claims are "intimately connected," interests of judicial 
economy and avoidance of piecemeal litigation require that claims 
be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a Statement of the Case 
(SOC) with respect to the Veteran's service 
connection claim for an acquired psychiatric 
disorder, to include depression.  The Veteran 
should be informed of the period of time 
within which he must file a substantive 
appeal to perfect his appeal to the Board 
concerning this issue.  

2.  After resolution of the Veteran's service 
connection claim for an acquired psychiatric 
disorder, to include depression, the RO 
should also, with regard to the issue of 
entitlement to vocation rehabilitation 
training under the Chapter 31 program, review 
the claims folder and ensure all notification 
and development action(s) have been 
completed.  

3.  After completion of the foregoing 
requested development, and after completion 
of any other development deemed warranted by 
the record, the RO should consider the 
Veteran's claim for entitlement to vocational 
rehabilitation training under the Chapter 31 
program in light of all pertinent evidence of 
record and legal authority.  The RO must 
provide adequate reasons and bases for its 
determinations, citing to all governing legal 
authority and precedent, and addressing all 
issues and concerns reasonably raised by the 
record.  

4.  If the foregoing action does not resolve 
the claims, a Supplemental Statement of the 
Case should be issued.  An appropriate period 
of time should be allowed for response.  
Thereafter, the claims should be returned to 
this Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

